Exhibit 10.4

 

WAIVER AND WARRANT AGREEMENT

 

This Waiver and Warrant Agreement (“Waiver Agreement”) is entered this 26th day
of March 2020 and is between Danny Cuzick, an individual residing in [city],
Arizona (“Shareholder”) and EVO Transportation & Energy Services, lnc. (the
“Company”).

 

WHEREAS, Shareholder has multiple investments in the Company including common
stock, notes and preferred stock;

 

WHEREAS, Shareholder is a party to a Subscription Agreement dated March 24,2020
(“Subscription Agreement”) between Shareholder and the Company wherein
Shareholder invested an additional $3,000,000 in the Company’s Series B
Preferred Stock;

 

WHEREAS, Section 1(c) of the Subscription Agreement provides a Put Right in
favor of Shareholder to require the Company to pay up to 50% of the amount of
the USPS Reimbursement (as such term is defined in the Subscription Agreement)
to Cuzick in redemption of Shares (as defined in the Subscription Agreement) at
$3.00 per share; and

 

WHEREAS, Shareholder and the Company have determined it is in the best interests
of the Company to seek a waiver of the Put Right on such terms as it may agree
with Shareholder;

 

NOW THEREFORE, in consideration of the foregoing mutual premises, the terms
contained herein and other good and valuable consideration the sufficiency of
which is hereby acknowledged, Shareholder and the Company agree as follows:

 

1. Waiver. Shareholder hereby fully waives and rescinds any put right accorded
to him by virtue of the Subscription Agreement;

 

2. Warrants. As compensation to Shareholder for waiving the put right set forth
in the Subscription Agreement, the Company hereby agrees to issue to Shareholder
a warrant for the purchase of 3,250,000 of the Company’s shares of common stock
at $2.50 per share with such warrant substantially in the form of the warrant
issued to Antara Capital Master Fund LP on February 27,2020.

 

IN WITNESS WHEREOF, the parties have executed this Warrant Agreement as of March
27, 2020.

 



EVO TRANSPORTATION & ENERGY SERVICES, INC.   SHAREHOLDER           By: /s/
Thomas J. Abood   By: /s/ Danny Cuzick Name: Thomas J. Abood   Name: Danny
Cuzick Title: Chief Executive Officer      

  

